Case 1:19-cv-05907-PKC-CLP Document 125 Filed 02/26/21 Page 1 of 2 PageID #: 1274

                           LEVIN-EPSTEIN & ASSOCIATES, P.C.
  _____________________________________________________________________________________________
                         420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                  T: 212.792-0046 • E: Joshua@levinepstein.com

                                                                                        February 26, 2021
  Via Electronic Filing
  The Honorable Chief Magistrate Judge Pollak
  U.S. District Court, Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                         Re:    He v. China New Star Restaurant, Inc. et al
                                Case No.: 1:19-cv-05907-PKC-CLP

  Dear Honorable Chief Magistrate Judge Pollak:

         This law firm represents defendants Po Kum, Ronald Chan, Roy Chan, Jiazhen Liao,
  Joseph Chan, Ching Man Hong, Elton Chan and the corporate defendant China New Star
  Restaurant, Inc. This letter is jointly submitted together with counsel for the plaintiff Yong Xiong
  He and counsel for the three other individual defendants, Wai Shun Chan, Wai Leung Chan, and
  Wai Wen Chan.

         Pursuant to Your Honor’s Individual Motion Practices Rules, this letter respectfully
  requests an order scheduling a Court settlement conference to be held before Your Honor at any
  time convenient for the Court beginning after March 16, 20201. (Please note that plaintiff’s
  counsel is unavailable for such a conference on March 30).

         By way of relevant background, a settlement conference previously scheduled before Your
  Honor for September 25, 2020 was canceled. [Dckt. No. 93]. No judicial settlement conference
  or mediation has been held. All the parties in the instant action respectfully request that Your
  Honor schedule a Court settlement conference as soon as practically possible for the Court.

         Thank you, in advance, for your time and attention.


                                                                    Respectfully submitted,


                                                           By:       /s/Joshua D. Levin-Epstein
                                                                    Joshua D. Levin-Epstein, Esq.
                                                                    Levin-Epstein & Associates, P.C.
                                                                    420 Lexington Avenue, Suite 2525
                                                                    New York, NY 10170
                                                                    Telephone: (212) 792-0046
                                                                    Email: Joshua@levinepstein.com
                                                                    Attorneys for Defendants Po Kum,
                                                                    Ronald Chan, Roy Chan, Jiazhen
                                                                    Liao, Joseph Chan, Ching Man
Case 1:19-cv-05907-PKC-CLP Document 125 Filed 02/26/21 Page 2 of 2 PageID #: 1275




                                                 Hong, Elton Chan and defendant
                                                 China New Star Restaurant, Inc.



  By:_/s/ Michael Winston____________
  Michael L. Winston
  Gladstein, Reif & Meginniss, LLP
  39 Broadway, Suite 2430
  New York, NY 10006
  212-228-7727
  Email: mwinston@grmny.com
  Attorneys for the Plaintiff Yong Xiong He

  By:_/s/Yimin Chen__________________
  Yimin Chen
  Law Offices of Chen & Associates, P.C.
  39-15 Main St
  Suite 502
  Flushing, NY 11354
  718-886-4858
  Email: chenattorney@yahoo.com
  Attorneys for the Defendants
  Wai Shun Chan, Wai Leung Chan, Wai Wen Chan
  and China New Star Restaurant, Inc.

  VIA ECF: All Counsel
